       Case 2:10-cv-00899-JWS Document 1127 Filed 06/03/19 Page 1 of 1




 1
 2
 3                         THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ARIZONA
 4
 5 Virginia Van Dusen, et al.,                   )   No. CV 10-899-PHX-JWS
                                                 )
 6                                               )   ORDER RE: STIPULATION AND
                                  Plaintiffs,    )   REQUEST TO REVISE
 7                                               )   SETTLEMENT NOTICES AND
            vs.                                  )   MODIFY PRELIMINARY
 8                                               )   APPROVAL ORDER
     Swift Transportation Co., Inc., et al.,     )
                                                 )
 9                                               )
                          Defendants.            )
10                                               )
                                                 )
11                                               )
                                                 )
12                                               )
                                                 )
13
14          The Court having considered the parties’ Stipulation and Request to Revise
15 Settlement Notices and Modify Preliminary Approval Order and for good cause shown,
16          IT IS HEREBY ORDERED THAT the parties’ request is granted, and the clean
17 versions of the revised notices attached to the parties’ stipulation shall be the versions sent
18 to class members pursuant to this Court’s April 22, 2019 preliminary approval order.
19          IT IS FURTHER ORDERED that the phrase “and a text message identifying the
20 Settlement Administrator’s website to known phone numbers” on lines 21-22 of page 5 of
21 the Court’s Order Conditionally Certifying Class for Settlement Purposes, Preliminarily
22 Approving Class Action Settlement Agreement, Approving Form of Notice and Setting Date
23 and Time of Final Fairness Hearing [Dkt. 1124] is stricken.
24          DATED this 3rd day of June 2019.
25
                                            /s/ JOHN W. SEDWICK
26                                SENIOR JUDGE, UNITED STATES DISTRICT COURT
27
28
